DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 12-22 are allowed.
With respect to claim 1, claim 1 is allowed since Ogata et al. (US 2019/0268702), hereon referred to as Ogata, in view of Li et al. (US 2012/0177815), hereon referred to as Li, does not teach “wherein at least one of the first and second sound output units comprises a piezoelectric element in which a plurality of piezoelectric layers are laminated, and the piezoelectric element is formed in at least one of manners that the piezoelectric layer has a thickness that is 1/3 to 1/100 of that of the piezoelectric element, and the laminated number of the piezoelectric layers is 2 to 50.” Specifically, Ogata teaches an array speaker device including a first piezoelectric element layer 13, a second electrode layer and two cups acting as resonators. See paragraphs [0111]-[0117]. However, Ogata does not mention the thickness of the piezoelectric element layer relative to the size of the piezoelectric layers. Li attempts to cure this shortcoming of Ogata by teaching a piezoelectric transducer with an adhesion layer between about 50 and 1000 Angstroms thick; however, Li is silent to the thickness of the adhesion layer relative to the size of the piezoelectric transducer. See paragraph [0018]. Thus, claim 1 is allowed. Claims 2-9 and 12-22 are allowed for their following dependencies on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.